
	
		II
		111th CONGRESS
		1st Session
		S. 1978
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on modified steel leaf
		  spring leaves.
	
	
		1.Modified steel leaf spring
			 leaves
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new subheading:
				
					
						
							
								9902.01.00Single leaf
						spring leaves of alloy steel certified by the importer as of JIS grade SUP 10H
						(10SAE6150), each measuring from approximately 137 cm to 164 cm in length and
						10 cm to 12 cm in width inclusive, of a thickness of 76 mm to 101.6 mm
						inclusive, the foregoing designed for multi leaf and taper leaf construction
						units designed for use in Class 7 and 8 trucks only, weighing 41.4 kg to 89.4
						kg, produced using a patented modified aus-forming process (provided for in
						subheading 7320.10.60), assembled multi-leaf spring units are not
						includedFreeNo changeNo changeOn or before
						12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
